In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Spinner, J.), dated December 13, 2007, which granted the motion of the defendants Bishop Jonathan G. Sherman Episcopal Nursing Home, also known as Bishop Sherman Nursing Home, St. John’s Episcopal Hospital, Episcopal Health Services, Inc., and Church Charity Foundation of Long Island, also known as Church Charity Foundation, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court correctly granted the motion of the defendants Bishop Jonathan G. Sherman Episcopal Nursing Home, also known as Bishop Sherman Nursing Home, St. John’s Episcopal Hospital, Episcopal Health Services, Inc., and Church Charity Foundation of Long Island, also known as Church Charity Foundation, for summary judgment dismissing the complaint insofar as asserted against them. In support of their motion, the moving defendants demonstrated their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324-325 [1986]; Wechter v Kelner, 40 AD3d 747, 748 [2007]). In opposition, the plaintiffs speculative and conclusory assertions failed to raise a triable issue of fact (see Daleo v James, 52 AD3d 766, 767 [2008]; Vitale v Levine, 44 AD3d 935, 936 [2007]). Rivera, J.P., Dillon, Belen and Hall, JJ., concur.